Exhibit 10.32
EXCHANGE AGREEMENT
THIS EXCHANGE AGREEMENT (“Agreement”), is made and entered into as of the 25th
day of July, 2008 by and among PET EXPRESS SUPPLY, INC., a Nevada corporation
(“PETX”); C J VISION ENTERPRISES, INC., a Delaware corporation, d/b/a
“Woozyfly.com” (“CJVE”); RENEA YAMADA, an individual (“Yamada”); DIGITAL FX
INTERNATIONAL, INC. (“DFX”), VISION OPPORTUNITY MASTER FUND, LTD. (“Vision”),
BLEECKER HOLDINGS, INC. (“BHI”); WF HOLDINGS, LLC (“WFH”); CORPORATE
COMMUNICATIONS NETWORK, INC. (“CCN”); LYNN COLE CAPITAL CORP. (“LCCC”); MKM
OPPORTUNITY MASTER FUND, LTD. (“MKM”); PETER NEWMAN; and those Persons who have
executed or shall subsequently execute this Agreement under the heading
“Additional CJVE Stockholders”. DFX, Vision, BHI and WHF are sometimes
collectively referred to herein as the “CJVE Principal Stockholders” and Yamada
is sometimes referred to herein as the “PETX Principal Stockholder". CCN, LCCC,
and MKM are sometimes collectively referred to herein as the “CJVE Convertible
Noteholders”.
RECITALS:
A. PETX desires to acquire all of the issued and outstanding capital stock of
CJVE, through an exchange (the “Share Exchange”) of PETX common stock for 100%
of the outstanding common stock of CJVE and an exchange (the “Note Exchange”) of
PETX notes for 100% of the outstanding notes of CJVE.
B. It is the intention of the Parties hereto that the exchange of securities
hereunder shall qualify as transactions in securities exempt from registration
or qualification under the Securities Act of 1933, as amended, and under the
applicable securities laws of each state or jurisdiction where the CJVE
securities holders reside.
C. PETX and CJVE desire to issue convertible promissory notes to lenders,
including CCN, LCCC, and MKM, who shall, on the Closing Date or as promptly as
possible thereafter, loan to PETX (the “Loan Transaction”) up to $5,000,000
pursuant to the Loan Agreement attached hereto as Exhibit A (the “Loan
Agreement”).
D. The board of directors of each of PETX and CJVE, and the PETX Principal
Stockholder and the CJVE Principal Stockholders each deem it to be in the best
interests of PETX and CJVE and their respective shareholders to consummate the
Share Exchange and the Note Exchange, as a result of which: (i) PETX shall
acquire all of the issued and outstanding shares of CJVE Common Stock, and
(ii) the holders of 100% of the issued and outstanding shares of CJVE Common
Stock shall be issued the “Exchange Shares” (as hereinafter defined), to
represent a substantial majority of the “PETX Fully-Diluted Common Stock” (as
hereinafter defined).
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Additional CJVE Stockholders” shall mean the Persons, other than the CJVE
Principal Stockholders, who are holders of all of the issued and outstanding
shares of CJVE Common Stock as at the Closing Date that are not owned of record
by the CJVE Principal Stockholders.

 

 



--------------------------------------------------------------------------------



 



“Affiliate” means any one or more Person controlling, controlled by or under
common control with any other Person or their affiliate.
“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Share Exchange and/or the Parties.
“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which national banks located in New York, New York shall be closed for
business.
“CJVE Common Stock” means the 5,000,000 Common Shares, $0.01 par value per
share, of CJVE authorized pursuant to its certificate of incorporation, as
amended, through the Closing Date.
“CJVE Common Stockholders” means the collective reference to the holders of CJVE
Common Stock.
“CJVE Convertible Noteholders” means the collective reference to CCN, LCCC, and
MKM, the holders of the CJVE Convertible Notes.
“CJVE Convertible Notes” shall mean all of the CJVE Convertible Promissory Notes
issued and outstanding at the Closing Date, all of which are listed on
Schedule 2.11 attached hereto.
“CJVE Newman Note” shall mean the CJVE non-convertible note issued by CJVE to
Peter Newman, outstanding at the Closing Date, and described in Schedule 2.11
attached hereto.
“CJVE Options” shall mean options to purchase an aggregate of up to 739,835
shares of CJVE Common Stock that are outstanding as at the Closing Date and are
being exchanged for an equal number of PETX options.
“CJVE Preferred Stock” shall mean the 2,000,000 shares of preferred stock, par
value $0.001 per share, authorized for issuance under the CJVE Certificate of
Incorporation, and designated as New Series A Redeemable Convertible Preferred
Stock.
“CJVE Stockholder Parties” shall mean the collective reference to the CJVE
Principal Stockholders and the Additional CJVE Stockholders.
“CJVE Security Holders” shall mean the CJVE Stockholder Parties, the CJVE
Convertible Noteholders, Newman, and the holders of the CJVE Options and the
CJVE Warrants.
“CJVE Warrants” shall mean the following warrants that are outstanding as at the
Closing Date, and are being exchanged for Exchange Warrants of PETX as provided
hereunder (i) the Vision Warrant and (ii) the other issued and outstanding CJVE
Warrants to purchase 69,085 shares of CJVE Common Stock.
“Closing Date” shall mean the date upon which the Share Exchange shall be
consummated.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Notes” shall mean aggregate principal amount of $350,000 of 6%
Convertible Notes of PETX, which shall have the same terms the terms of the 6%
Convertible Notes issued by PETX pursuant to the Loan Agreement.

 

2



--------------------------------------------------------------------------------



 



“Exchange Shares” shall mean the collective reference to the shares of PETX
Common Stock to be issued to the CJVE Stockholder Parties on the Closing Date.
“Exchange Warrants” shall mean warrants to purchase shares of PETX issued to the
holders of CJVE Warrants as provided in Section 1.1(d) hereof, including (i) the
Vision Warrant, and (ii) the warrants being issued to all holders of CJVE
Warrants other than Vision, which shall have the same terms as the warrants
issued by PETX pursuant to the Loan Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.
“Knowledge” means the knowledge after reasonable inquiry.
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.
“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.
“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.
“PETX Common Stock” shall mean the 100,000,000 shares of common stock of PETX,
$0.001 par value per share, authorized pursuant to the Articles of Incorporation
of PETX, as amended through the Closing Date.
“PETX Fully-Diluted Common Stock” means the maximum number of shares of PETX
Common Stock that are issued and outstanding immediately after the Closing (but
prior to the consummation of the Loan Transaction), after giving effect to the
following transactions described in Article One of this Agreement:
(a) the return to the treasury of PETX for cancellation that number of shares of
PETX Common Stock owned by the PETX Principal Stockholder as is specified in
Section 1.1 hereof, such that there shall be 700,000 shares of PETX Common Stock
outstanding on the Closing Date;
(b) the issuance of all 2,235,112 Exchange Shares to the CJVE Stockholder
Parties on the Closing Date;
(c) the issuance of up to 87,500 shares of PETX Common Stock that are issuable
upon conversion of all Exchange Notes issued to the CJVE Noteholders on the
Closing Date;
(d) the issuance of up to 69,085 shares of PETX Common Stock that are issuable
upon the exercise of all warrants to purchase PETX Common Stock that are
exchanged for warrants to purchase shares of CJVE Common Stock hereunder on the
Closing Date;
(e) the issuance of up to 739,835 shares of PETX Common Stock that are issuable
upon the exercise of all options granted on or after the Closing Date, as
provided herein, in exchange for options to purchase an aggregate of up to
739,835 shares of CJVE Common Stock that are outstanding as at the Closing Date.

 

3



--------------------------------------------------------------------------------



 



“PETX Securities” shall mean the Exchange Shares, the Exchange Notes, the
Exchange Warrants, the note issued in exchange for the CJVE Newman Note, the
options issued in exchange for the CJVE Options and the PETX Common Stock
issuable upon exercise of such options and warrants and conversion of the
Exchange Notes.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:
(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and
(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and
(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.
“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Vision Warrant” is the CJVE Warrant held by Vision at the Closing Date hereof.
ARTICLE 1
EXCHANGE OF SECURITIES
1.1 Share Exchange; Warrants and Options.
(a) On or before the Closing Date and subject to and upon the terms and
conditions of this Agreement, the PETX Principal Stockholder shall have
contributed back to the treasury of PETX such number of the shares of PETX
Common Stock then owned by the PETX Principal Stockholder, that the aggregate
number of shares of PETX Common Stock issued and outstanding at the Closing
Date, prior to the issuance of Exchange Shares, is 700,000 shares of PETX Common
Stock.
(b) On the Closing Date and subject to and upon the terms and conditions of this
Agreement:
the CJVE Stockholder Parties shall sell, assign, transfer and exchange
(collectively, “Transfer”) to PETX all of the issued and outstanding shares of
CJVE Common Stock and CJVE Preferred Stock owned of record on the Closing Date
by them.

 

4



--------------------------------------------------------------------------------



 



(c) On the Closing Date, and in exchange for the Transfer to it of the shares of
CJVE Common Stock and CJVE Preferred Stock, PETX shall issue to the CJVE
Stockholder Parties the following Exchange Shares:
(i) the CJVE Common Stockholders shall receive an aggregate of 1,515,112 shares
of PETX Common Stock;
(ii) the holder of CJVE Preferred Stock shall receive 720,000 shares of PETX
Common Stock;
(d) On the Closing Date, each of the holders of CJVE Warrants shall surrender
their CJVE Warrant back to the treasury of CJVE, and in exchange:
(i) PETX shall issue to Vision a warrant to purchase 629,424 shares of PETX
Common Stock, in substantially the form of Exhibit B attached hereto; and
(ii) PETX shall issue to the holders of CJVE Warrants other than Vision Exchange
Warrants to purchase 69,085 shares of PETX Common Stock;
(e) As soon as practicable after the Closing Date, any options entitling the
holder to purchase shares of CJVE Common Stock as at the Closing Date shall be
exchanged for a like number of options to purchase shares of PETX Common Stock,
at the purchase price set forth in the respective options when originally
granted.
1.2 Exchange Notes; Newman Note. In connection with the transactions
contemplated by this Agreement, on the Closing Date:
(a) Each CJVE Convertible Note, including any accrued and unpaid interest
thereon, shall be returned to the treasury of CJVE for cancellation and in
exchange, PETX shall issue to each of the CJVE Convertible Noteholders an
Exchange Note, in principal amount equal to the principal amount of the CJVE
Convertible Note being exchanged. The accrued interest on each of the CJVE
Convertible Notes shall be paid to the holder in cash by PETX within 5 business
days following the Closing Date.
(b) The CJVE Newman Note, including any accrued and unpaid interest thereon,
shall be returned to the treasury of CJVE for cancellation and in exchange, PETX
shall issue to the holder thereof a non-convertible note of PETX, including
substantially similar terms with respect to principal amount, interest,
maturity, and mandatory prepayment as are contained in the CJVE Newman Note, and
accrued interest shall be added to the principal of such note issued by PETX.
1.3 Exemption from Registration. The Parties intend that the Exchange Shares to
be issued by PETX to the CJVE Principal Stockholders and the Additional CJVE
Stockholders shall be exempt from the registration requirements of the
Securities Act pursuant to Section 4(2) of the Securities Act and the rules and
regulations promulgated thereunder.
1.4 Closing. The closing of the Share Exchange and the Note Exchange (the
“Closing”) will take place at such date as PETX and the CJVE Principal
Stockholders shall agree (the “Closing Date”).
1.5 Stock Certificates. At the Closing, the CJVE Stockholder Parties shall
deliver the certificates representing the CJVE Shares and the shares of CJVE
Preferred Stock held by the CJVE Stockholder Parties Stockholders, duly endorsed
(or with executed stock powers) so as to make PETX the sole owner thereof, and
PETX shall issue to the CJVE Stockholder Parties all of the Exchange Shares
issuable pursuant to this Agreement. Until so surrendered, each outstanding
certificate which, prior to the Closing Date, represented CJVE Shares shall be
deemed for all corporate purposes, subject to the further provisions of this
Article I, to evidence the ownership of the number of whole Exchange Shares for
which such CJVE Shares have been so exchanged. No dividend payable to holders of
Exchange Shares of record as of any date subsequent to the Closing Date shall be
paid to the owner of any certificate which, prior to the Closing Date,
represented CJVE Shares, until such certificate or certificates representing all
the relevant CJVE Shares, together with a stock transfer form, are surrendered
as provided in this Article 1. All Exchange Shares for which the CJVE Shares
shall have been exchanged pursuant to this Article I shall be deemed to have
been issued in full satisfaction of all rights pertaining to such CJVE Shares.

 

5



--------------------------------------------------------------------------------



 



1.6 Restrictions On Resale
PETX intends to issue the PETX Securities without registration under the
Securities Act or qualification under any state securities law, and none of the
PETX Securities may be transferred, hypothecated, sold or otherwise disposed of
until: (i) a registration statement with respect to such securities is declared
effective under the Securities Act, or (ii) PETX receives an opinion of counsel
for the stockholder, reasonably satisfactory to counsel for PETX, that an
exemption from the registration requirements of the Securities Act is available.
The certificates representing the PETX Securities shall contain a legend
substantially as follows:
“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR PET
EXPRESS SUPPLY, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR PET EXPRESS SUPPLY, INC. THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF
CJVE AND THE CJVE STOCKHOLDER PARTIES.
Each of (i) CJVE hereby represents and warrants to PETX, and (ii) solely as to
Section 2.1(b) below, the CJVE Stockholder Parties, severally and not jointly
and severally, represent and warrant to PETX, as follows:
2.1 Organization and Good Standing; Authority.
(a) CJVE is a corporation duly organized and validly existing under the laws of
the State of Delaware.
(b) Each of the CJVE Stockholder Parties individually has the power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery of this Agreement and the consummation of the
transaction contemplated hereby is hereby authorized by the CJVE Stockholder
Party. The execution and performance of this Agreement will not constitute a
material breach of any agreement, indenture, mortgage, license or other
instrument or document to which the CJVE Stockholder Party is a party and will
not violate any judgment, decree, order, writ, rule, statute, or regulation
applicable to such CJVE Stockholder Party or its properties. Each of the CJVE
Stockholder Parties is the owner of record and beneficially of all of the issued
and outstanding shares of CJVE Common Stock or CJVE Preferred Stock
(collectively, “CJVE Securities”) set forth on Schedule 2.3, which CJVE
Securities are owned free and clear of all rights, claims, liens and
encumbrances, and have not been sold, pledged, assigned or otherwise transferred
except pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------



 



(c) CJVE has the corporate power to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the Board of Directors of CJVE. The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which CJVE is a party and
will not violate any judgment, decree, order, writ, rule, statute, or regulation
applicable to CJVE or its properties. The execution and performance of this
Agreement will not violate or conflict with any provision of the respective
Certificate of incorporation or by-laws of CJVE.
2.2 Capitalization. On the Closing Date, the authorized capital stock of CJVE
consists of 5,000,000 shares of CJVE Common Stock, and 5,000,000 shares of CJVE
Preferred Stock, of which (a) an aggregate of 1,515,112 shares of CJVE Common
Stock and 72 shares of CJVE Preferred Stock are issued and outstanding. Except
as set forth on Schedule 2.2, CJVE has not granted, issued or agreed to grant,
issue or make any warrants, options, subscription rights or any other
commitments of any character relating to the issued or unissued shares of
capital stock of CJVE.
2.3 Ownership of CJVE Shares. The CJVE Stockholder Parties set forth on Schedule
2.3 are the owners of record and beneficially of all of the issued and
outstanding shares of CJVE Common Stock, CJVE Preferred Stock (collectively,
“CJVE Securities”) set forth on Schedule 2.3, which CJVE Securities, to the best
of CJVE’s knowledge, are owned free and clear of all rights, claims, liens and
encumbrances, and have not been sold, pledged, assigned or otherwise transferred
except pursuant to this Agreement.
2.4 Financial Statements, Books and Records. Schedule 2.4 consists of (a) the
audited financial statements (balance sheet, income statement, notes) of CJVE as
of December 31, 2007 and for the fiscal year then ended (the “Annual Financial
Statements”), and (b) the unaudited financial statements of CJVE as of March 31,
2008 and for the three months then ended (the “Interim 2008 Financial
Statements” and together with the Annual Financial Statements, the “Financial
Statements”). The Financial Statements fairly represent the financial position
of CJVE as at such dates and the results of their operations for the periods
then ended. The Financial Statements were prepared in accordance with generally
accepted accounting principles applied on a consistent basis with prior periods
except as otherwise stated therein and except that the Interim 2008 Financial
Statements may not include all footnotes normally included under such generally
accepted accounting principles. The books of account and other financial records
of CJVE are in all respects complete and correct in all material respects and
are maintained in accordance with good business and accounting practices.
2.5 Access to Records; Form 8K. The corporate financial records, minute books
and other documents and records of CJVE have been made available to PETX prior
to the Closing hereof. The draft of the Form 8K to be filed by PETX with the
Securities Exchange Commission pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, which has been prepared by CJVE and made available to PETX
prior to the Closing hereof, is complete and correct in all material respects.

 

7



--------------------------------------------------------------------------------



 



2.6 No Material Adverse Changes. Except as set forth on Schedule 2.6, since
March 31, 2008 there has not been:
(a) any material adverse change in the financial position of CJVE except changes
arising in the ordinary course of business, which changes will in no event
materially and adversely affect the financial position of CJVE;
(b) any damage, destruction or loss materially affecting the assets, prospective
business, operations or condition (financial or otherwise) of CJVE whether or
not covered by insurance;
(c) any declaration, setting aside or payment of any dividend or distribution
with respect to any redemption or repurchase of CJVE capital stock;
(d) any sale of an asset (other than in the ordinary course of business) or any
mortgage or pledge by CJVE of any properties or assets; or
(e) adoption of any pension, profit sharing, retirement, stock bonus, stock
option or similar plan or arrangement.
2.7 Taxes. CJVE as of December 31, 2007, has filed all material tax,
governmental and/or related forms and reports (or extensions thereof) due or
required to be filed and has (or will have) paid or made adequate provisions for
all taxes or assessments which had become due as of December 31, 2007, and there
are no deficiency notices outstanding.
2.8 Compliance with Laws. To the best of CJVE’s knowledge, CJVE has complied
with all federal, state, county and local laws, ordinances, regulations,
inspections, orders, judgments, injunctions, awards or decrees applicable to it
or its business which, if not complied with, would materially and adversely
affect the business of CJVE.
2.9 No Breach. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not:
(a) violate any provision of the certificate of incorporation or By-Laws of
CJVE;
(b) violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time, or both
constitute) a default under any contract or other agreement to which CJVE is a
party or by or to which it or any of its assets or properties may be bound or
subject;
(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, CJVE or
upon the properties or business of CJVE; or
(d) violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein which could have a materially adverse effect on
the business or operations of CJVE.
2.10 Actions and Proceedings. CJVE is not a party to any material pending
litigation or, to its knowledge, any governmental investigation or proceeding
not reflected in the CJVE Financial Statements, and to its best knowledge, no
material litigation, claims, assessments or Non-governmental proceedings are
threatened against CJVE.
2.11 Material Contracts; Real Estate. Schedule 2.11 sets forth any material
contract or arrangement to which CJVE is a party or by or to which it or its
assets, properties or business are bound or subject. Except as set forth on
Schedule 2.11, CJVE owns no real property nor is a party to any leasehold
agreement.

 

8



--------------------------------------------------------------------------------



 



2.12 Brokers or Finders. No broker’s or finder’s fee will be payable by CJVE in
connection with the transactions contemplated by this Agreement, nor will any
such fee be incurred as a result of any actions by CJVE or any of the CJVE
Stockholder Parties.
2.13 Assets. CJVE holds all rights, title and interest in its material assets
free and clear of all liens, pledges, mortgages, security interests, conditional
sales contracts or any other encumbrances, except as set forth on Schedule 2.13
hereto.
2.14 Liabilities. CJVE did not have any direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, known
or unknown, fixed or unfixed, liquidated or unliquidated, secured or unsecured,
accrued or absolute, contingent or otherwise, including, without limitation, any
liability on account of taxes, any governmental charge or lawsuit (all of the
foregoing collectively defined to as “Liabilities”), which are not fully, fairly
and adequately reflected on the Financial Statement except for a specific
Liabilities set forth in the Unaudited Financial Statements or on Schedule 2.14
attached hereto and made a part hereof. As of the date of Closing, CJVE will not
have any Liabilities, other than Liabilities fully and adequately reflected on
the Financial Statements except for Liabilities incurred in the ordinary course
of business and as set forth in Schedule 2.14. There is no circumstance,
condition, event or arrangement which may hereafter give rise to any Liabilities
not in the ordinary course of business.
2.15 Operations of CJVE. From March 31, 2008 through the Closing Date, CJVE has
not and will not have:
(a) except as set forth in Schedule 2.15, declared or paid any dividend or
declared or made any distribution of any kind to any shareholder, or made any
direct or indirect redemption, retirement, purchase or other acquisition of any
shares in its capital stock;
(c) made any loan or advance to any shareholder, officer, director, employee,
consultant, agent or other representative or made any other loan or advance
otherwise than in the ordinary course of business;
(d) except in the ordinary course of business, and except as set forth in
Schedule 2.15 hereof, incurred or assumed any indebtedness or liability (whether
or not currently due and payable);
(e) disposed of any assets of CJVE except in the ordinary course of business,;
(f) materially increased the annual level of compensation of any executive
employee of CJVE;
(g) increased, terminated, amended or otherwise modified any plan for the
benefit of employees of CJVE;
(h) except as set forth in Schedule 2.15 hereof, issued any equity securities or
rights to acquire such equity securities; or
(i) except in the ordinary course of business, entered into or modified any
contract, agreement or transaction.
2.16 Criminal or Civil Acts. For the period of five years prior to the execution
of this Agreement, no executive officer, director or principal stockholder of
CJVE has been convicted of a felony crime, filed for personal bankruptcy, been
the subject of a Commission or NASD judgment or decree, or is currently the
subject to any investigation in connection with a felony crime or Commission or
NASD proceeding.

 

9



--------------------------------------------------------------------------------



 



2.17 Full Disclosure. No representation or warranty by CJVE in this Agreement or
in any document or schedule to be delivered by them pursuant hereto, and no
written statement, certificate or instrument furnished or to be furnished by
CJVE pursuant hereto or in connection with the negotiation, execution or
performance of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state any fact necessary to make any
statement herein or therein not materially misleading or necessary to a complete
and correct presentation of all material aspects of the business of CJVE.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF
PETX AND THE PETX PRINCIPAL STOCKHOLDER
PETX and the PETX Principal Stockholder hereby jointly and severally represent
and warrant to the CJVE Common Stockholders, as follows:
3.1 Organization and Good Standing. PETX is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
PETX has the corporate power to own its own property and to carry on its
business as now being conducted and is duly qualified to do business in any
jurisdiction where so required except where the failure to so qualify would have
no material negative impact.
3.2 Corporate Authority. PETX has the corporate power to enter into this
Agreement and to perform their respective obligations hereunder. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of PETX
as required by Nevada law. The execution and performance of this Agreement will
not constitute a material breach of any agreement, indenture, mortgage, license
or other instrument or document to which PETX is a party and will not violate
any judgment, decree, order, writ, rule, statute, or regulation applicable to
PETX or its properties. The execution and performance of this Agreement will not
violate or conflict with any provision of the respective Articles of
Incorporation or by-laws of PETX.
3.3 PETX Capitalization. As of the date of this Agreement, PETX is authorized to
issue 100,000,000 shares of PETX Common Stock, $0.001 par value per share. An
aggregate of  _____  shares of PETX Common Stock are issued and outstanding, of
which 5,000,000 shares of PETX are owned of record and beneficially by the PETX
Principal Stockholder. Except for 350,000 shares of PETX Common Stock issuable
upon exercise of an outstanding warrant, no shares of PETX Common Stock are
reserved for issuance pursuant to any convertible securities, options or
warrants.
3.4 PETX Balance Sheet; Assets and Liabilities.
(a) The Form 10KSB of PETX for the fiscal year ended December 31, 2007 includes
the audited balance sheet, statement of operations and statement of cash flows
of PETX as at December 31, 2007 and for the fiscal year then ended (the “PETX
2007 Audited Financial Statements”). The Form 10QSB of PETX for the quarter
ended March 31, 2008, includes the unaudited balance sheet, statement of
operations and statement of cash flows of PETX as at March 31, 2008 and for the
three months then ended (the “PETX 2008 Financial Statements”). Except as set
forth on the PETX Balance Sheet as at March 31, 2008 or otherwise disclosed on
Schedule 3.4, as at March 31, 2008 and for all periods subsequent thereto, PETX
has no other assets and has incurred no other liabilities, debts or obligations,
whether fixed, contingent or otherwise required to be set forth on a balance
sheet prepared in accordance with GAAP. The books of account and other financial
records of PETX are in all respects complete and correct in all material
respects and are maintained in accordance with good business and accounting
practices.
(b) Except as disclosed in its SEC filings, PETX has no operating assets or
liabilities, and has not conducted any trade or business activities whatsoever.
Except for this Agreement, PETX has no material contracts.

 

10



--------------------------------------------------------------------------------



 



3.5 No Material Adverse Changes. Since March 31, 2008:
(a) There have not been any material adverse changes in the financial position
of PETX except changes arising in the ordinary course of business, which changes
will in no event materially and adversely affect the financial position of PETX,
and will be consistent with the representations made by PETX hereunder.
(b) there has not been any damage, destruction or loss materially affecting the
assets, prospective business, operations or condition (financial or otherwise)
of PETX whether or not covered by insurance;
(c) there has not been any declaration setting aside or payment of any dividend
or distribution with respect to any redemption or repurchase of PETX capital
stock;
(d) there has not been any sale of an asset (other than in the ordinary course
of business) or any mortgage pledge by PETX of any properties or assets; or
(e) there has not been adoption or modification of any pension, profit sharing,
retirement, stock bonus, stock option or similar plan or arrangement.
(f) there has not been any loan or advance to any shareholder, officer,
director, employee, consultant, agent or other representative or made any other
loan or advance otherwise than in the ordinary course of business;
(g) there has not been any increase in the annual level of compensation of any
executive employee of PETX;
(h) except in the ordinary course of business, PETX has not entered into or
modified any contract, agreement or transaction; and
(i) PETX has not issued any equity securities or rights to acquire equity
securities.
3.6 Taxes. PETX has timely filed all material tax, governmental and/or related
forms and reports (or extensions thereof) due or required to be filed and has
paid or made adequate provisions for all taxes or assessments which have become
due as of the Closing Date, and there are no deficiencies outstanding.
3.7 Compliance with Laws. PETX has complied with all federal, state, county and
local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business, which, if not
complied with, would materially and adversely affect the business of PETX or the
trading market for the PETX Shares and specifically, and PETX has complied with
provisions for registration under the Securities Act and all applicable blue sky
laws in connection with its public stock offering and there are no outstanding,
pending or threatened stop orders or other actions or investigations relating
thereto.
3.8 Actions and Proceedings. PETX is not a party to any material pending
litigation or, to its knowledge, any governmental proceedings are threatened
against PETX.

 

11



--------------------------------------------------------------------------------



 



3.9 Periodic Reports. PETX is current in the filing of all forms or reports with
the Securities and Exchange Commission (“SEC”), and has been a reporting company
under Exchange Act. All such reports and statements filed by PETX with the SEC
(collectively, “SEC Reports”) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstance under which they
were made, not misleading.
3.10 Disclosure. PETX has (and at the Closing it will have) disclosed in writing
to CJVE all events, conditions and facts of which PETX has Knowledge affecting
the business, financial conditions or results of operation of PETX that are not
set forth in PETX’s filings with the SEC and that could reasonably be expected
to materially and adversely affect PETX and CJVE following the Closing.
3.11 Access to Records. The corporate financial records, minute books, and other
documents and records of PETX have been made available to CJVE prior to the
Closing.
3.12 No Breach. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not:
(a) violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which PETX is a
party or by or to which it or any of its assets or properties may be bound or
subject;
(b) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, PETX or
upon the securities, properties or business to PETX; or
(c) violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein.
3.14 Brokers or Finders. No broker’s or finder’s fee will be payable by PETX in
connection with the transactions contemplated by this Agreement, nor will any
such fee be incurred as a result of any actions of PETX.
3.15 Authority to Execute and Perform Agreements. PETX has the full legal right
and power and all authority and approval required to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder. This
Agreement has been duly executed and delivered and is the valid and binding
obligation of PETX enforceable in accordance with its terms, except as may be
limited by bankruptcy, moratorium, insolvency or other similar laws generally
affecting the enforcement of creditors’ rights. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
the performance by PETX of this Agreement, in accordance with its respective
terms and conditions will not:
(a) require the approval or consent of any governmental or regulatory body or
the approval or consent of any other person;
(b) conflict with or result in any breach or violation of any of the terms and
conditions of, or constitute (or with any notice or lapse of time or both would
constitute) a default under, any order, judgment or decree applicable to PETX,
or any instrument, contract or other agreement to which PETX is a party or by or
to which PETX is bound or subject; or
(c) result in the creation of any lien or other encumbrance on the assets or
properties of PETX.

 

12



--------------------------------------------------------------------------------



 



3.16 Criminal or Civil Acts. For the period of five years prior to the execution
of this Agreement, no executive officer, director or principal stockholder of
PETX has been convicted of a felony crime, filed for personal bankruptcy, been
the subject of a Commission or NASD judgment or decree, or is currently the
subject to any investigation in connection with a felony crime or Commission or
NASD proceeding.
3.17 Bulletin Board Trading Status. PETX shall be in compliance with all
requirements for, and PETX Common Stock, shall continue to be quoted on, the
Electronic Bulletin Board on the Closing Date, such that the PETX Common Stock
may continue to be so quoted without interruption following the Closing Date.
ARTICLE 4
CONDITIONS PRECEDENT
4.1 Conditions Precedent to the Obligations of CJVE and the CJVE Stockholder
Parties. The obligation of CJVE and the CJVE Stockholder Parties to consummate
the Share Exchange and the Note Exchange are subject to the fulfillment, prior
to or as of the Closing Date, as indicated below, of each of the following
conditions; any one of which may be waived at Closing by CJVE, on behalf of
itself and the CJVE Stockholder Parties (the “CJVE Common Stockholders’
Representative”):
(a) The representations and warranties by or on behalf of PETX contained in this
Agreement or in any certificate or document delivered pursuant to the provisions
hereof shall be true in all material respects at and as of Closing Date as
though such representations and warranties were made at and as of such time;
(b) PETX shall have performed and complied in all material respects, with all
covenants, agreements, and conditions set forth in, and shall have executed and
delivered all documents required by this Agreement to be performed or complied
with or executed and delivered by it prior to or at the Closing, including,
without limitation, all of the covenants and agreements of PETX set forth in
Article 5 of this Agreement;
(c) On the Closing Date, the PETX Chief Executive Officer shall have delivered
to CJVE a certificate, duly executed by such Person and certifying, that to the
best of such Person’s knowledge and belief, the representations and warranties
of PETX set forth in this Agreement are true and correct;
(d) On or before the Closing, the Board of Directors of PETX shall have
approved, in accordance with Nevada law, the execution, delivery and performance
of this Agreement and the consummation of the transaction contemplated herein
and authorized all of the necessary and proper action to enable PETX to comply
with the terms of the Agreement;
(e) On or before the Closing Date, the PETX Principal Stockholder shall have
contributed back to the treasury of PETX such number of the shares of PETX
Common Stock then owned by the PETX Principal Stockholder, that the aggregate
number of shares of PETX Common Stock outstanding shall not exceed 700,000
shares of PETX Common Stock;
(f) At the Closing, all instruments and documents delivered to CJVE and the
Shareholders pursuant to provisions hereof shall be reasonably satisfactory to
legal counsel for CJVE;
(g) PETX shall have issued to the CJVE Stockholder Parties the Exchange Shares.
The Exchange Shares issued at the Closing will be validly issued, non-assessable
and fully paid under the Nevada Revised Statutes and the issuance and sale of
the Exchange Shares shall be exempt from registration under the Securities Act
and qualification under all state securities laws.

 

13



--------------------------------------------------------------------------------



 



4.2 Conditions Precedent to the Obligations of PETX and the PETX Principal
Stockholder . All obligations of PETX and the PETX Principal Stockholder under
this Agreement are subject to the fulfillment, prior to or at Closing, of each
of the following conditions (any one of which may be waived at Closing by PETX):
(a) The representations and warranties by CJVE and the CJVE Stockholder Parties
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time;
(b) CJVE and the CJVE Stockholder Parties shall have performed and complied
with, in all material respects, with all covenants, agreements, and conditions
set forth in, and shall have executed and delivered all documents required by
this Agreement to be performed or complied or executed and delivered by them
prior to or at the Closing;
(c) On the Closing Date, the CJVE Principal Executive Officer shall have
delivered to PETX a certificate, duly executed by such Person and certifying,
that to the best of such Person’s knowledge and belief, the representations and
warranties of CJVE set forth in this Agreement are true and correct in all
material respects.
(d) PETX shall have received reasonable assurance from CJVE that each CJVE
Security Holder (other than holders of CJVE options) has duly executed, no
earlier than six months prior to the Closing Date, an “Investment Letter” in
form and substance reasonably satisfactory to PETX making the representations
that PETX reasonably deems necessary to confirm that it may issue the PETX
Securities to the CJVE Security Holders without registration under the
Securities Act pursuant to Section 4(2) thereof and Rule 506 of Regulation D
thereunder, which representations shall include that the PETX Securities are
being acquired for investment purposes and that the CJVE Security Holder is an
“accredited investor” within the meaning of Rule 501 of Regulation D.
ARTICLE 5
COVENANTS
5.1 Corporate Examinations and Investigations. Prior to the Closing Date, the
Parties acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require. No investigations, by a party hereto shall, however,
diminish or waive any of the representations, warranties, covenants or
agreements of the party under this Agreement.
5.2 Further Assurances. The Parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
Each such party shall use its best efforts to fulfill or obtain the fulfillment
of the conditions to the Closing, including, without limitation, the execution
and delivery of any documents or other papers, the execution and delivery of
which are necessary or appropriate to the Closing.

 

14



--------------------------------------------------------------------------------



 



5.3 Confidentiality. In the event the transactions contemplated by this
Agreement are not consummated, Parties agree to keep confidential any
information disclosed to each other in connection therewith for a period of
three (3) years from the date hereof; provided, however, such obligation shall
not apply to information which:

  (i)  
at the time of the disclosure was public knowledge;
    (ii)  
is required to be disclosed publicly pursuant to any applicable federal or state
securities laws;
    (iii)  
after the time of disclosure becomes public knowledge (except due to the action
of the receiving party);
    (iv)  
the receiving party had within its possession at the time of disclosure; or
    (v)  
is ordered disclosed by a Court of proper jurisdiction.

5.4 Covenants of PETX.
(a) Expenses. PETX agrees to pay all outstanding indebtedness and payables prior
to the Closing and agrees not to incur any costs or expenses that it does not
pay prior to the Closing.
(b) Warrants, Options. PETX shall cause its outstanding warrants and options to
be exercised or terminated prior to the Closing and agrees not to issue prior to
the Closing any warrants, options or other rights to acquire capital stock of
PETX.
(c) Validity of Exchange Shares. At the Closing, the Exchange Shares to be
issued and delivered to the CJVE Stockholder Parties hereunder will, when so
issued and delivered, constitute valid and legally issued shares of PETX Common
Stock, fully paid and non-assessable.
5.7 Post-Closing Covenants. Promptly following the Closing Date the Board of
Directors of PETX shall approve the following matters and submit such actions to
the PETX Stockholders for stockholder approval:
(a) Change of Corporate Name and Address. PETX shall change its corporate name
to “WOOZYFLY INC.” or such other corporate name as shall be acceptable to the
CJVE Principal Stockholders. PETX shall change its principal place of business
to 19 West 59th Street, 6th Floor, New York, New York 10012.
(b) Stock Split. PETX shall split the PETX Common Stock such that the number of
shares of PETX Common Stock held by the stockholders whose names appear on the
register of stockholders and the register of beneficial stockholders immediately
after the Closing shall be split at the ratio of 6 shares for each share.
(c) Stock Option Plan. PETX shall adopt an incentive stock option plan for key
employees, directors, consultants and others providing services to PETX and
CJVE, pursuant to which up to 10,000,000 shares of PETX Common Stock shall be
authorized for issuance upon such terms and conditions as shall be recommended
by the compensation committee and approved by a majority of the members of the
board of directors.
(d) The Loan Transaction. PETX shall consummate the Loan Transaction with the
parties to the Loan Agreement.

 

15



--------------------------------------------------------------------------------



 



5.8 Boards of Directors; Officers. At the Closing Date of the Share Exchange,
the members of the Board of Directors of PETX shall elect the current directors
of CJVE, to serve as directors of PETX until the earlier of their death,
resignation or removal or until the next annual meeting of the stockholders of
PETX, when their respective successors are duly elected and qualified. On the
Closing Date, the newly constituted Board of Directors of PETX shall elect the
officers of CJVE to be directors of PETX, and PETX’s existing executive officers
shall resign.
5.9 Required Audits and Form 8-K Registration Statement. By not later than the
Closing Date, CJVE and the CJVE Principal Stockholders shall have caused to have
been delivered to PETX a definitive final draft of a Form 8-K Current Report to
include all appropriate financial statements and disclosures of the business,
management, risk factors, capitalization and principal security holders of PETX
and its CJVE subsidiary (after giving effect to the Share Exchange), as shall be
required under the Exchange Act (the “Form 8-K Report”). PETX shall cause the
Form 8-K Report to be filed with the SEC not later than four (4) Business Days
after the Closing Date. In connection with the foregoing, PETX and the PETX
Principal Stockholder shall assist and cooperate with CJVE in complying with the
covenants set forth in this Section 5.9.
5.10 Indemnification of Officers and Directors. It is the intention of the
Parties that PETX and CJVE shall indemnify its officers and directors to the
fullest extent permitted by Nevada and Delaware law, as applicable. In such
connection, the Parties agree not to amend their respective articles or
certificate of incorporation or by-laws if such amendment shall have the effect
of reducing, terminating or otherwise adversely affecting the indemnification
rights and privileges applicable to officers and directors of each of PETX and
CJVE, as the same are in effect immediately prior to the Closing Date.
5.11 Voting for Transactions. Each of the CJVE Principal Stockholders hereby
covenants and agrees to vote all of its shares of PETX Common Stock IN FAVOR of
the transactions contemplated by this Agreement.
5.12 Expenses. It is understood and agreed that following the execution of this
Agreement, any and all expenses with respect to any filings, documentation and
related matters with respect to the consummation of the transactions
contemplated hereby shall be the sole responsibility of CJVE, and neither PETX
nor the PETX Principal Stockholder shall be responsible for any such expenses or
fees associated with such filings; provided, however, that PETX and the PETX
Principal Stockholder shall fully cooperate and execute all required documents
as indicated.
ARTICLE 6
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
Notwithstanding any right of either party to investigate the affairs of the
other party and its Shareholders, each party has the right to rely fully upon
representations, warranties, covenants and agreements of the other party and its
Shareholders contained in this Agreement or in any document delivered to one by
the other or any of their representatives, in connection with the transactions
contemplated by this Agreement. All such representations, warranties, covenants
and agreements shall survive the execution and delivery hereof and the closing
hereunder for eighteen (18) months following the Closing.

 

16



--------------------------------------------------------------------------------



 



ARTICLE 7
INDEMNIFICATION; DISPUTE RESOLUTION.
7.1 Indemnification by CJVE.
(a) From and after the Closing, the CJVE shall indemnify and hold harmless PETX,
the PETX Principal Stockholder and their Affiliates, directors, officers and
employees (collectively, the “PETX Parties”) from and against any and all direct
Damages finally awarded arising out of, resulting from or in any way related to:
(i) a breach by CJVE or the CJVE Stockholder Parties of their representations
and warranties contained herein, or
(ii) the failure to perform or satisfy, when due, any of the covenants and
agreements made by CJVE and the CJVE Stockholder Parties in this Agreement or in
any other document or certificate delivered by CJVE or the CJVE Stockholder
Parties at the Closing pursuant hereto.
(b) Notwithstanding the foregoing, the indemnification obligations of CJVE and
the CJVE Stockholder Parties under Section 7.1(a)(i) above shall (i) as to each
individual CJVE Shareholder Party be limited to the extent of the Market Value
of the number of Exchange Shares received by such CJVE Stockholder Party that is
liable for indemnification hereunder (the “Indemnity Cap”), (ii) only arise if a
claim for Damages shall be made in writing by one or more PETX Parties to CJVE
or the CJVE Stockholder Parties by December 31, 2008, and (iii) only be
applicable to Damages incurred by PETX Parties in excess of $150,000 (the
“Indemnity Floor”). There shall be no time limitation with respect to the
matters contemplated by Section 7.1(a)(ii) above, and such indemnity obligations
shall survive indefinitely. Any payment made to any of PETX Parties by the CJVE
Stockholder Parties pursuant to the indemnification obligations under this
Section 7.1 shall constitute a reduction in value of the Share Exchange paid
pursuant to this Agreement.
(c) In the event that any claim for Damages shall be asserted against any of
PETX Parties for which the CJVE Stockholder Parties is liable to indemnify
against pursuant to this Section 7.1, the CJVE Stockholder Parties shall have
the sole right to conduct, at their expense, the defense of any and all such
claims with counsel of their choosing, and shall have the sole right to effect
any financial settlement of any such claims for Damages; provided, however, that
if any such settlement would result in any injunction or restrictions on the
Business or any other activities of any of PETX Parties, or otherwise require
any of PETX Parties to pay any ongoing royalties or other payments to any
Person, no such settlement may be effected by the CJVE Stockholder Parties
without the prior written consent of the affected PETX Party or Parties.
7.2 Indemnification by PETX Principal Stockholder.
(a) From and after the Closing, and provided that the Closing shall occur, the
PETX Principal Stockholder shall indemnify and hold harmless each of PETX, CJVE
and the CJVE Stockholder Parties and their Affiliates from and against any and
all direct Damages finally awarded arising out of, resulting from or in any way
related to:
(i) a material breach by PETX and the PETX Principal Stockholder of their
respective representations and warranties contained herein, or
(ii) a material breach by PETX or the PETX Principal Stockholder of any
obligation or agreement under this Agreement required to be performed prior to
the Closing.
Notwithstanding the foregoing, the PETX Principal Shareholder shall have no
obligation to indemnify under Section 7.2(a) for any violation by PETX of the
Securities Act, the Exchange Act or any state securities laws in connection with
this Agreement and the transactions contemplated by this Agreement, including
without limitation the issuance of the PETX Securities.

 

17



--------------------------------------------------------------------------------



 



(b) In the event that any claim for Damages shall be asserted against any of
CJVE, PETX or the CJVE Stockholder Parties or their Affiliates for which PETX
Principal Stockholder is liable to indemnify against pursuant to this
Section 7.2, the PETX Principal Stockholder shall have the sole right to
conduct, at his expense, the defense of any and all such claims with counsel of
their choosing, and shall have the sole right to effect any financial settlement
of any such claims for Damages; provided, however, that if any such settlement
would result in any injunction or restrictions on any of CJVE, PETX or the CJVE
Stockholder Parties or their Affiliates, or otherwise require any of such
Persons or their Affiliates to pay any ongoing royalties or other payments to
any other Person, no such settlement may be effected by the PETX Principal
Stockholder without the prior written consent of the board of directors of PETX.
7.3 Resolution of Disputes. Any dispute arising under this Agreement which
cannot be resolved among the Parties shall be submitted to final and binding
arbitration in accordance with the then prevailing rules and regulations of the
American Arbitration Association (the “AAA”), located in New York, New York.
There shall be three arbitrators, one selected by the claimant, one selected by
the respondent and the third arbitrator selected by the AAA. The decision and
award of the arbitrators shall be final and binding upon all Parties and may be
enforced in any federal or state court of competent jurisdiction. Service of
process on any one or more Parties in connection with any such arbitration may
be made by registered or certified mail, return receipt requested or by email or
facsimile transmission.
ARTICLE 8
MISCELLANEOUS
8.1 Waivers. The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.
8.2 Amendment. This Agreement may be amended or modified only by an instrument
of equal formality signed by the Parties or the duly authorized representatives
of the respective Parties.
8.3 Assignment. This Agreement is not assignable except by operation of law.
8.4 Notice. Until otherwise specified in writing, the mailing addresses and fax
numbers of the Parties of this Agreement shall be as follows:

              To: PETX:
 
       
 
      c/o C J Vision Enterprises, Inc.
59 West 19th Street, 6th Floor
New York, New York 10011
Attn: Chief Executive Officer

 

18



--------------------------------------------------------------------------------



 



              To: the PETX Principal Stockholder:
 
       
 
      Renea Yamada
5219 S. Pittsburg Street
Spokane, WA 99223
 
            To: CJVE:
 
       
 
      C J Vision Enterprises, Inc.
59 West 19th Street, 6th Floor
New York, New York 10011
Attn: Chief Executive Officer
 
       
 
  cc:   Jeanne Drewsen, Esq.
59 West 19th Street, 6th Floor
New York, New York 10011
 
            To: The CJVE Principal Stockholders and CJVE Convertible
Noteholders:
 
       
 
      c/o C J Vision Enterprises, Inc.
59 West 19th Street, 6th Floor
New York, New York 10011
Attn: Chief Executive Officer

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.
8.5 Legal Counsel. CJVE has been represented by Gary A. Agron, Esq. (“Agron”) in
connection with this Agreement and Pet Express has been advised by separate
counsel selected by it. The parties acknowledge that Agron has previously
represented affiliates of PETX in connection with other matters. Both parties
waive by execution hereof any potential for a conflict of interest that may
arise in connection with Agron’s prior representation of the parties and
specifically waive any conflict of interest, claim or cause of action that may
arise in connection with such prior representation.
8.6 Governing Law. This Agreement shall be construed, and the legal relations
between the Parties determined, in accordance with the laws of the State of New
York, thereby precluding any choice of law rules which may direct the
application of the laws of any other jurisdiction.
8.7 Publicity. No publicity release or announcement concerning this Agreement or
the transactions contemplated hereby shall be issued by either party hereto at
any time from the signing hereof without advance approval in writing of the form
and substance by the other party.
8.8 Entire Agreement. This Agreement (including the Schedules to be attached
hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the Parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.
8.9 Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

19



--------------------------------------------------------------------------------



 



8.10 Severability of Provisions. The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or provision of this
Agreement shall in no way affect the validity or enforcement of any other
provision or any part thereof.
8.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.
8.12 Binding Effect. This Agreement shall be binding upon the Parties hereto and
inure to the benefit of the Parties, their respective heirs, administrators,
executors, successors and assigns.
8.13 Facsimile Signatures. The Parties hereby mutually agree that this Agreement
may be executed by facsimile signatures of any one or more Parties, each of
which shall have the same legal and binding force and effect as ribbon original
signatures.
8.14 Press Releases. The Parties will mutually agree as to the wording and
timing of any informational releases concerning this transaction prior to and
through Closing.
[the balance of this page intentionally left blank — signature pages follow]

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

            PET EXPRESS SUPPLY, INC.
      By:           Renea Yamada        President        RENEA YAMADA
           
C J VISION ENTERPRISES, INC.
      By:           Jonathan Bomser,        President and CEO        CJVE
PRINCIPAL STOCKHOLDERS:

DIGITAL FX INTERNATIONAL, INC.
      By:           Name:           Title:           BHI HOLDINGS, INC.
      By:           Name:           Title:      

 

21



--------------------------------------------------------------------------------



 



            WF HOLDINGS, LLC
      By:           Name:           Title:           VISION OPPORTUNITY MASTER
FUND, LTD.
      By:           Name:           Title:           PETER NEWMAN
              CJVE CONVERTIBLE NOTEHOLDERS:

CORPORATE COMMUNICATIONS NETWORK, INC.
      By:           Name:           Title:           LYNN COLE CAPITAL CORP.
      By:           Name:           Title:           MKM OPPORTUNITY MASTER
FUND, LTD.
      By:           Name:           Title:      

 

22



--------------------------------------------------------------------------------



 



            ADDITIONAL CJVE STOCKHOLDER:
            Name of Stockholder                  Signature of Stockholder   

 

23



--------------------------------------------------------------------------------



 



SCHEDULES
CJVE Schedules
Schedule 2.2 CJVE Warrants and Options currently in existence
Schedule 2.3 Holders of Issued and Outstanding CJVE Securities
Schedule 2.4 CJVE Financial Statements
Schedule 2.6 Material Adverse Changes
Schedule 2.11 Material Contracts; Leases
Schedule 2.13 List of Assets
Schedule 2.14 Undisclosed Liabilities
Schedule 2.15 Changes in Operations

 

24